Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
Claims 1-20 are pending and are being considered.
Claims 1, 7, 9 and 14 have been amended.
112 on claims 1, 7 and 14 is withdrawn based on amendments.

Claim Objections
Claims 1, 7 and 14 objected to because of the following informalities: 
Claims 1, 7 and 14 recites “perform at least one sensor function….” in order to give reasonable weight to the term “sensor function” the examiner suggests to clarify the type of function performed by the sensor. For examining purpose, the term is broadly interpreted in view of spec as any type of activity performed by the sensor. 
Claims 1, 7 and 14 recites “perform at least one server function….” in order to give reasonable weight to the term “server function” the examiner suggests to clarify the type of function performed by the server. For examining purpose, the term is broadly interpreted in view of spec as any type of activity performed by the sensor. The server performs various types of function. For example, see specification [0045] server parsing and/or decrypting message, protecting content of the message by encrypting it, [0046] server determining plain text, [0047] server determining measurement based on the plaintext, [0048] server perform power management and determine location of device and [0049] server will map short ID to long ID. For examination purpose the term is interpreted in view of para [0046-0047] of spec

Response to 103 

Applicants argument filled on 03/16/2021 have been fully considered. In response to applicants arguments on page 9 2nd last para of remarks that Brown (i.e. primary reference) fails to teach sequential aspect of the communication device. Particularly Brown does no teach receiving an obfuscated identification and first ciphertext, perform at least one sensor function based on the received first cipher text and transmits the obfuscated identification and a second ciphertext based at least in part in the first ciphertext as required by the claim. The examiner acknowledges applicants point of view but respectfully disagrees because of following reasons

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., perform at least one sensor function based on the received first cipher text) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, the claim recites perform at least one sensor function based on the received first plaintext.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transmits the obfuscated identification and a second ciphertext based at least in part in the first ciphertext) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, the claim recites transmits the obfuscated identification and a second ciphertext based at least in part in the first plaintext.
The examiner response to applicants argument based on features being claimed. Brown on [0033] teaches wireless identity transmitter refers to beacon device for broadcasting a message containing encrypted identifier (i.e. obfuscated identification) and other data (i.e. ciphertext) which may also be encrypted. See on [0038] teaches the receiver computing devices can receive messages (i.e. equivalent to receiving an obfuscated identification and first ciphertext) from the beacon devices and determine whether the identifiers in the messages are valid. See on [0088] teaches the wireless identity transmitter 110 may broadcast a Bluetooth packet that includes both the encrypted device identifier as well as the movement indicator (i.e. ciphertext) in the payload. Brown further on [0088] teaches a proximal broadcast receiver may be configured to recognize a "plain text" movement indicator, (i.e. equivalent to based on plaintext) but other data from the broadcast message for further processing (e.g., decoding, equivalent to sensor function) to authenticate the op- It may be required to relay to the server. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator. For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information, metadata and other information. For example, the message may include code form hash function that can be decoded by server (i.e. second cipher text).  the message may include encrypted device identifier (i.e. equivalent to message containing second ciphertext and device identifier as required by the claims). See also on [0185-0186] teaches the server may receive message containing device identifier, the server decodes the message to identify device identifier). For more detail see the rejection below. 
Rest of applicant’s arguments are moot in view of new grounds of rejection. The arguments do not apply to the current art being used. See the rejection below. 
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication component in claim 7.

Claim limitation(s) “communication component” of claim 7 gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. The examiner notes that these elements lie within sensor device having processor and memory, the communication component is inside the sensor device. Accordingly claims 7 invoke 35 U.S.C. 112 (f) or sixth paragraph, but the corresponding structure is described.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-12 and 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (hereinafter Brown) (KR 2017-0013263) (English translation is used for examination) in view of Leclercq (US 20120079279).

Regarding claim 1 Brown teaches a building management system for secure communications among multiple devices, the building management system comprising: (Brown on [0098] teaches secure communication between multiple device such as transmitter, receiver and server located in vicinity of a building);
a mobile device configured to broadcast a beacon, the beacon including an obfuscated identification and a first ciphertext (Brown on [0033] teaches a beacon device broadcast a beacon containing encrypted security identifier. See on [0045-0046] teaches wireless identity transmitter refers to beacon device for broadcasting a message containing encrypted identifier (i.e. obfuscated identification) and other data (i.e. ciphertext) which may also be encrypted. See on [0088] teaches the wireless identity transmitter 110 may broadcast a Bluetooth packet that includes both the encrypted device identifier as well as the movement indicator (i.e. first ciphertext) in the payload. In various embodiments, the broadcast message may be fully or partially encrypted, encoded or otherwise obfuscated. The broadcast message may include an encrypted payload including a device identifier and a movement indicator);
a sensor configured to receive the beacon from the mobile device (Brown on [0047] teaches proximal receiver refers to a computing device (i.e. sensor in view of [0199] an accelerometer sensor housed within a stationary proximal broadcast receiver) to received broadcast message containing encrypted identifier and other data from beacon device. See on [0038] teaches the receiver computing devices can receive messages from the beacon devices and determine whether the identifiers in the messages are valid (i.e., whether the beacon devices are still in a known location));
determine a first plain text by decrypting the first ciphertext using the identity-based key (Brown on [0088] teaches based on the structure and formatting of the broadcast message, a device (e.g., a proximal broadcast receiver, central server, etc.) configured to access information in the message by applying a decryption algorithm with a secret key, for example, The movement indicator may be required to process the broadcast message to identify either identifier, either independently or alternatively. For example, a proximal broadcast receiver may be configured to recognize a "plain text" (i.e. plaintext) by decoding the broadcasted message. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator (i.e. first plaintext). For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal);
 and perform at least one sensor function based on at least a portion of the first plain text (Brown on [0088] teaches a proximal broadcast receiver may be configured to recognize a "plain text" movement indicator, (i.e. plaintext) but other data from the broadcast message for further processing (e.g., decoding, which is sensor function performed at sensor) to authenticate the op- It may be required to relay to the server. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator. For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0034] teaches a receiver computing device receiving a broadcast message from a beacon device may authenticate the beacon device based on information stored locally on the receiver computing device. For example, the receiver computing device may match the security identifier to data of previously authenticated beacon devices. See on [0175] teaches the proximal broadcast receiver receives the message and perform action on it);
and a remote server configured to receive a message from the sensor (Brown on [0034 and 0038] teaches the receiver computing device (i.e. sensor) may send a message to a central server, which causes the central server to perform authentication operations. See on [0049] teaches aiding message is sent from receiving computing device to a central server in response to receiving broadcast messages from wireless identity transmitters);
wherein the message includes the obfuscated identification and a second ciphertext based at least in part on the first plain text (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information, metadata and other information. For example, the message may include code form hash function that can be decoded by server (i.e. code in encrypted format is equivalent to second cipher text), the message may include encrypted device identifier. See on [0069] teaches the proximal broadcast receivers 138,124 may send a sizing message to the central server 120 that includes a device identifier. See also on [0185-0186] teaches the server may receive message containing device identifier, the server decodes the message to identify device identifier);
 generate a real identity by de-obfuscating the obfuscated identification (Brown on [0033, 0053-0054 and 0126] teaches the central server may also utilize the secret key and the same cryptographic function used by the beacon device to decrypt the security identifier to obtain an identity code (i.e. real identifier) that can be matched to the identity data stored for the beacon device);
 determine a second plain text based on a second ciphertext (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information, metadata and other information. For example, the message may include code form hash function that can be decoded by server (i.e. second plain text when decoding code from hash function as a second cipher text). Further teaches the server decode the encrypted information including formula killer in the message);
 and perform at least one server function based on the real identity and at least a portion of the second plain text (Brown on [0109] teaches the server may use the code (i.e. Plaintext that has been decoded by the server) in the message to identify the identity of the proximal broadcast receiver (i.e. server function). See on [0193] teaches the central server may perform selective operations 1407 to process the information in the optional-sizing message 1406 (i.e. server function on message), such as identifying the wireless identity transmitter 110 based on the rolling device identifier. See on [0146-0147] teaches server for performing operations to apply secret key to identify of the wireless identity transmitter, the central server may obtain (or retrieve) wireless identity transmitter user information based on the acquired wireless identity transmitter identity. For example, the central server may retrieve user account information associated with the wireless identity transmitter, such as demographic information).
	Although Brown teaches secret keys associated with encrypted unique identifier, but fails to explicitly teach generate an identity-based key based on the obfuscated identification, however Leclercq from analogues art teaches generate an identity-based key based on the obfuscated identification (Leclercq on [0035] teaches generating a seed (i.e. root key) from random number at the service provider) and encrypting the unique device identifier (i.e. encrypted identification) using the seed to generated the encryption key (i.e. Identity based key generated based on obfuscated identification)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Leclercq into the teaching of Brown by generating identify-based key based on obfuscated identification.  One would be motivated to do so in order perform secure communication between different devices utilizing identity-based key unique to the device generated by encrypting the device identifier with the seed value thereby protecting the identity-based key from being intercepted by malicious user, since the identity-based key is encrypted and unique to the device (Leclercq on [0010-0013]).
Regarding claim 7 Brown teaches A sensor of a building management system for secure communication from a mobile device to a remote server comprising (Brown on [0098] teaches secure communication between multiple device such as transmitter, receiver and server located in vicinity of a building. See on [0030] teaches multiple device located at building include sensors);
a communication component configured to receive a beacon from the mobile device and transmit a message to the remote server (Brown on [0047] teaches proximal receiver refers to a computing device (i.e. sensor in view of [0199] an accelerometer sensor housed within a stationary proximal broadcast receiver) to received broadcast message containing  encrypted identifier and other data from beacon device. See on [0038] teaches the receiver computing devices can receive messages from the beacon devices and determine whether the identifiers in the messages are valid (i.e., whether the beacon devices are still in a known location). In particular, the receiver computing devices may compare the security identifiers and / or movement indicators from the proximal beacon devices to the stored identifiers to see if they match. See on [0034 and 0038] teaches the receiver computing device (i.e. sensor) may send a message to a central server, which causes the central server to perform authentication operations. See on [0049] teaches aiding message is sent from receiving computing device to a central server in response to receiving broadcast messages from wireless identity transmitters);
the beacon including an obfuscated identification and a first ciphertext (Brown on [0033] teaches a beacon device broadcast a beacon containing encrypted security identifier. See on [0045-0046] teaches wireless identity transmitter refers to beacon device for broadcasting a message containing encrypted identifier and other data (i.e. ciphertext) which may also be encrypted. See on [0088] teaches the wireless identity transmitter 110 may broadcast a Bluetooth packet that includes both the encrypted device identifier as well as the movement indicator (i.e. ciphertext) in the payload. In various embodiments, the broadcast message may be fully or partially encrypted, encoded or otherwise obfuscated. The broadcast message may include an encrypted payload including a device identifier and a movement indicator);
the message including a second ciphertext based at least in part on a plain text determined from the first ciphertext (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information , metadata and other information. For example the message may include code form hash function that can be decoded by server (i.e. second cipher text). Further teaches the server decode the encrypted information including formula killer in the message);
determine the plain text by decrypting the first ciphertext using the identity- based key (Brown on [0088] teaches based on the structure and formatting of the broadcast message, a device (e.g., a proximal broadcast receiver, central server, etc.) configured to access information in the message by applying a decryption algorithm with a secret key, for example, The movement indicator may be required to process the broadcast message to identify either identifier, either independently or alternatively. For example, a proximal broadcast receiver may be configured to recognize a "plain text"); 
and perform at least one sensor function based on at least a portion of the plain text (Brown on [0088] teaches a proximal broadcast receiver may be configured to recognize a "plain text" movement indicator, (i.e. sensor function) but other data from the broadcast message for further processing (e.g., decoding, etc.) to authenticate the op- It may be required to relay to the server. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator. For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0034] teaches a receiver computing device receiving a broadcast message from a beacon device may authenticate the beacon device based on information stored locally on the receiver computing device. For example, the receiver computing device may match the security identifier to data of previously authenticated beacon devices. See on [0175] teaches the proximal broadcast receiver receives the message and perform action on it);
wherein the communication component transmits a message including the obfuscated identification and the second ciphertext to a remote server to cause a real identity to be generated at the remote server by de-obfuscating the obfuscated identification (Brown on [0034 and 0038] teaches the receiver computing device (i.e. communication component) may send a message to a central server, which causes the central server to perform authentication operations. See on [0049] teaches aiding message is sent from receiving computing device to a central server in response to receiving broadcast messages from wireless identity transmitters. See on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information, metadata and other information. For example, the message may include code form hash function that can be decoded by server (i.e. code in encrypted format is equivalent to second cipher text), the message may include encrypted device identifier. See on [0069] teaches the proximal broadcast receivers 138,124 may send a sizing message to the central server 120 that includes a device identifier. See also on [0185-0186] teaches the server may receive message containing device identifier, the server decodes the message to identify device identifier. See on [0033, 0053-0054 and 0126] teaches the central server may also utilize the secret key and the same cryptographic function used by the beacon device to decrypt the security identifier to obtain an identity code (i.e. real identifier) that can be matched to the identity data stored for the beacon device).

	Although Brown teaches secret keys associated with encrypted unique identifier, but fails to explicitly teach and a processor configured to generate an identity-based key based on the obfuscated identification,, however Leclercq from analogues art teaches generate an identity-based key based on the obfuscated identification (Leclercq on [0035] teaches generating a seed (i.e. root key) from random number at the service provider) and encrypting the unique device identifier (i.e. encrypted identification) using the seed to generated the encryption key (i.e. Identity based key generated based on obfuscated identification)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Leclercq into the teaching of Brown by generating identify-based key based on obfuscated identification.  One would be motivated to do so in order perform secure communication between different devices utilizing identity-based key unique to the device generated by encrypting the device identifier with the seed value thereby protecting the identity-based key from being intercepted by malicious user, since the identity-based key is encrypted and unique to the device (Leclercq on [0010-0013]).

Regarding claim 14 Brown teaches a method of a sensor of a building management system for secure communication from a mobile device to a remote server, the method comprising: (Brown on [0098] teaches secure communication between multiple device such as transmitter, receiver and server located in vicinity of a building. See on [0030] teaches multiple device located at building include sensors);
receiving a beacon from the mobile device (Brown on [0047] teaches proximal receiver refers to a computing device (i.e. sensor in view of [0199] an accelerometer sensor housed within a stationary proximal broadcast receiver) to received broadcast message containing encrypted identifier and other data from beacon device. See on [0038] teaches the receiver computing devices can receive messages from the beacon devices and determine whether the identifiers in the messages are valid (i.e., whether the beacon devices are still in a known location). In particular, the receiver computing devices may compare the security identifiers and / or movement indicators from the proximal beacon devices to the stored identifiers to see if they match);
identifying an obfuscated identification and a first ciphertext from the beacon (Brown on [0033] teaches a beacon device broadcast a beacon containing encrypted security identifier. See on [0045-0046] teaches wireless identity transmitter refers to beacon device for broadcasting a message containing encrypted identifier and other data (i.e. ciphertext) which may also be encrypted. See on [0088] teaches the wireless identity transmitter 110 may broadcast a Bluetooth packet that includes both the encrypted device identifier as well as the movement indicator (i.e. ciphertext) in the payload. In various embodiments, the broadcast message may be fully or partially encrypted, encoded or otherwise obfuscated. The broadcast message may include an encrypted payload including a device identifier and a movement indicator);
determining a plain text based on the first ciphertext, wherein determining the plain text includes decrypting the first ciphertext using the identity-based key (Brown on [0088] teaches based on the structure and formatting of the broadcast message, a device (e.g., a proximal broadcast receiver, central server, etc.) configured to access information in the message by applying a decryption algorithm with a secret key, for example, The movement indicator may be required to process the broadcast message to identify either identifier, either independently or alternatively. For example, a proximal broadcast receiver may be configured to recognize a "plain text");
performing at least one sensor function by the sensor based on at least a portion of the plain text (Brown on [0088] teaches a proximal broadcast receiver may be configured to recognize a "plain text" movement indicator, (i.e. sensor function) but other data from the broadcast message for further processing (e.g., decoding, etc.) to authenticate the op- It may be required to relay to the server. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator. For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0034] teaches a receiver computing device receiving a broadcast message from a beacon device may authenticate the beacon device based on information stored locally on the receiver computing device. For example, the receiver computing device may match the security identifier to data of previously authenticated beacon devices. See on [0175] teaches the proximal broadcast receiver receives the message and perform action on it);
and transmitting a message including the obfuscated identification and a second ciphertext based at least in part on the plain text to the remote server to cause a real identity to be generated at the remote server by de-obfuscating the obfuscated identification (Brown on [0034 and 0038] teaches the receiver computing device (i.e. communication component) may send a message to a central server, which causes the central server to perform authentication operations. See on [0049] teaches aiding message is sent from receiving computing device to a central server in response to receiving broadcast messages from wireless identity transmitters. See on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information, metadata and other information. For example, the message may include code form hash function that can be decoded by server (i.e. code in encrypted format is equivalent to second cipher text), the message may include encrypted device identifier. See on [0069] teaches the proximal broadcast receivers 138,124 may send a sizing message to the central server 120 that includes a device identifier. See also on [0185-0186] teaches the server may receive message containing device identifier, the server decodes the message to identify device identifier. See on [0033, 0053-0054 and 0126] teaches the central server may also utilize the secret key and the same cryptographic function used by the beacon device to decrypt the security identifier to obtain an identity code (i.e. real identifier) that can be matched to the identity data stored for the beacon device).
	Although Brown teaches secret keys associated with encrypted unique identifier, but fails to explicitly teach generating an identity-based key based on the obfuscated identification, however Leclercq from analogues art teaches generate an identity-based key based on the obfuscated identification (Leclercq on [0035] teaches generating a seed (i.e. root key) from random number at the service provider) and encrypting the unique device identifier (i.e. encrypted identification) using the seed to generated the encryption key (i.e. Identity based key generated based on obfuscated identification)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Leclercq into the teaching of Brown by generating identify-based key based on obfuscated identification.  One would be motivated to do so in order perform secure communication between different devices utilizing identity-based key unique to the device generated by encrypting the device identifier with the seed value thereby protecting the identity-based key from being intercepted by malicious user, since the identity-based key is encrypted and unique to the device (Leclercq on [0010-0013]).

Regarding claim 2, 8 and 15 the combination of Brown and Leclercq teaches all the limitations of claims 1, 7 and 14 respectively above, Brown further teaches wherein the message includes data originating from a plurality of beacons received by the sensor from the mobile device (Brown on [0032] teaches beacon device transmits first signal comprising first identifier and second signal comprising second identifier to receiver computing device (i.e. computing device/proximal broadcast receiver as a sensor in view of [0046-0047 and 0199]).
Regarding claim 5, 12 and 19 the combination of Brown and Leclercq teaches all the limitations of claims 1, 7 and 14 respectively above,  Brown further teaches wherein each of the first plain text and the second plain text includes at least one of a sequence number, a battery status, a motion datum, or a telemetry datum (Brown on [0164] teaches on [0164] teaches the proximal broadcast receiver may parse and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0031] teaches the beacon device may transmit a rolling device identifier, a movement indicator (e.g., a numerical value), or both that change in relation to the movement of the beacon device. See on [0034] teaches the beacon device may be configured to maintain and transmit a movement indicator, such as a value, number, code, or other data indicating whether the beacon device has been moved. See on [0045, 0057 and 0074] teaches the payload of the broadcast message of the embodiment may be a total of 80 bits including 76 bits indicating 4 bits and a rolling identifier indicating battery status information. As another example, the broadcast message of the embodiment may include 60 bits representing a rolling identifier and 20 bits representing a nonce or counter).
Regarding claim 10 and 17 the combination of Brown and Leclercq teaches all the limitations of claims 7 and 14 respectively above, Brown further teaches further comprising a memory component configured to store a root key (Brown on [0069 and 0123] teaches server having memory component for storing factory keys). 
Leclercq teaches wherein the processor generates the identity-based key based on the obfuscated identification and the root key (Leclercq on [0035] teaches generating a seed (i.e. root key) from random number at the service provider) and encrypting the unique device identifier (i.e. encrypted identification) using the seed to generated the encryption key (i.e. Identity based key)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Leclercq into the teaching of Brown by generating identify-based key based on obfuscated identification.  One would be motivated to do so in order perform secure communication between different devices utilizing identity-based key unique to the device generated by encrypting the device identifier with the seed value thereby protecting the identity-based key from being intercepted by malicious user, since the identity-based key is encrypted and unique to the device (Leclercq on [0010-0013]).

Regarding claim 11 and 18 the combination of Brown and Leclercq teaches all the limitations of claims 7 and 14 respectively above, Leclercq further teaches wherein the processor generates the identity-based key by applying a key derivation function to the obfuscated identification and the root key  (Leclercq on [0035] teaches generating a seed (i.e. root key) from random number at the service provider) and encrypting the unique device identifier (i.e. encrypted identification) using the seed to generated the encryption key (i.e. Identity based key. See Fig 4 and associated text on [0037]) teaches AES engine for generating encryption key).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Leclercq into the teaching of Brown by generating identify-based key based on obfuscated identification.  One would be motivated to do so in order perform secure communication between different devices utilizing identity-based key unique to the device generated by encrypting the device identifier with the seed value thereby protecting the identity-based key from being intercepted by malicious user, since the identity-based key is encrypted and unique to the device (Leclercq on [0010-0013]).

Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (hereinafter Brown) (KR 2017-0013263) (English translation is used for examination) in view of Leclercq (US 20120079279) and further in view of SESHADRI et al (hereinafter SESHADRI) (US 20200097670).

Regarding claim 3, 9 and 16 the combination of Brown and Leclercq teaches all the limitations of claims 1, 7 and 14 respectively above, Brown further teaches wherein: and the sensor determines the second ciphertext based on the second plain text (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information, metadata and other information. For example, the message may include code form hash function that can be decoded by server (i.e. determining second ciphertext which is a code in encrypted format when decoded to receive decoded code which is second plaintext, hence second ciphertext can be determined by encoding the code)).

Although the combination of Brown and Leclercq teaches server determines plaintext, but fails to explicitly teach the sensor determines the second plain text based in part on the first plain text, the second plain text being different from the first plain text, however SESHADRI from analogous art teaches the sensor determines the second plain text based in part on the first plain text, the second plain text being different from the first plain text (SESHADRI on [0025-0027] teaches the sensor may detect signals corresponding to condition in environment (i.e. first plaintext) may generate plaintext sensor data (i.e. second plaintext determined based on detected signa;) corresponding to the detected signals in the environment).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of SESHADRI into the combined teaching of Brown and Leclercq by determining second plaintext based on first plaintext.  One would be motivated to do so in order to identify the first plaintext based on the second plaintext since the second plaintext is generated based on the first plaintext (SESHADRI on [0002-0003]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (hereinafter Brown) (KR 2017-0013263) (English translation is used for examination) in view of Leclercq (US 20120079279) and further in view of MONTEMURRO et al (hereinafter MONTEMURRO) (US 20200259650).

Regarding claim 4 the combination of Brown and Leclercq teaches all the limitations of claims 1 above,  Leclercq further teaches wherein the sensor applies a key derivation function to generate the identity-based key based on the obfuscated identification and a root key (Leclercq on [0035] teaches generating a seed (i.e. root key) from random number at the service provider) and encrypting the unique device identifier (i.e. encrypted identification) using the seed to generated the encryption key (i.e. Identity based key). See Fig 4 and associated text on [0037]) teaches AES engine for generating encryption key).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Leclercq into the teaching of Brown by generating identify-based key based on obfuscated identification.  One would be motivated to do so in order perform secure communication between different devices utilizing identity-based key unique to the device generated by encrypting the device identifier with the seed value thereby protecting the identity-based key from being intercepted by malicious user, since the identity-based key is encrypted and unique to the device (Leclercq on [0010-0013]).
The combination fails to explicitly teach root key commonly stored at mobile device and sensor, however MONTEMURRO from analogous art teaches root key commonly stored at mobile device and sensor (MONTEMURRO on [0081] teaches the device 104 and sensor 106 store common session key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of MONTEMURRO into the combined teaching of Brown and Leclercq by sensor and mobile device storing common key.  One would be motivated to do so in order to perform mutual authentication between sensor and mobile device based on common key stored in each of the device (MONTEMURRO on [0001-0082]).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (hereinafter Brown) (KR 2017-0013263) in view of Harris (US 20210083873) and further in view of TIDESTAV et al (hereinafter TIDESTAV) (US 20210144600).

Regarding claim 6, 13 and 20 the combination of Brown and Leclercq teaches all the limitations of claims 1, 7 and 14 respectively above, Brown further teaches and the message includes at least one of the obfuscated identification or the short identification (Brown on [0049] teaches message includes encrypted identifier (i.e. obfuscated identification)).
The combination of Brown and Leclercq fails to explicitly teach wherein: the sensor maps the obfuscated identification to a short identification; the short identification is shorter than the obfuscated identification, however TIDESTAV from analogues art teaches wherein: the sensor maps the obfuscated identification to a short identification; the short identification is shorter than the obfuscated identification (TIDESTAV on [0045 and 0059] teaches a method to form a 1:1 mapping between a set of long reference signal identities (e.g. identifiers in second set of identifiers) to a set of short identities (e.g. identifiers in first set of identifiers). The mapping may be unique in the sense that the radio terminal receiving the mapping may be enabled to uniquely map a long identifier to a short identifier).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of TIDESTAV into the combined teaching of Brown and Leclercq by mapping long identifier into short identifier. One would be motivated to do so in order to provide a secure and efficient way of transmitting short identifier over low band communication because full identifier may be too long to fit in the payload (TIDESTAV on [0013-0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fang et al (US 20190073671) is directed towards mobile payment authentication by receiving a payment authentication request sent by a server, and forwarding the payment authentication request to a user device having an established communication connection, the payment authentication request including a user identifier; receiving encrypted payment certification information responded by the user device and sending the encrypted payment certification information to the server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436